Case: 3:95-cr-00005-WHR Doc #: 100 Filed: 02/18/21 Page: 1 of 1 PAGEID #: 33

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA Case No. 3:95cr5
Plaintiff,
District Judge Walter H. Rice

Vv.

JULIUS BROWN, JR.

Defendant.

 

ORDER APPOINTING COUNSEL UNDER THE CRIMINAL JUSTICE ACT

 

This case is before the Court upon Defendant’s application for appointment of counsel
pursuant to 18 U.S.C. §3006A. Upon the Court’s Sua Sponte Order for Appointment of Counsel,
the Court appointed a member of the Criminal Justice Act Panel.

IT IS ACCORDINGLY ORDERED that Vincent Popp, of the CJA Panel for the
Southern District of Ohio, is appointed as counsel to represent the Defendant in this case for

purposes of filing and arguing motion for compassionate release.

February 17, 2021 Maw hes

Walter H. Rice
United States District Judge

 
